Citation Nr: 0701556	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-37 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1962 to August 1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In October 2006, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.
 

FINDING OF FACT

The most probative evidence of record indicates the veteran 
does not meet the criteria for a diagnosis of PTSD 
attributable to his reported stressor in service.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO initially sent the veteran a VCAA notice in December 
2001 concerning his claim for service connection for a 
nervous condition.  In March 2003, he clarified that he was 
requesting service connection specifically for PTSD (see VA 
Form 21-4138).  In response, the RO sent him another VCAA 
letter in March 2003, including a PTSD questionnaire asking 
him specific questions about his PTSD stressors in service.  
The U.S. Postal Service returned the letter to the RO, noting 
he had moved and left no forwarding address.  In May 2004, 
the RO sent him a VCAA letter to his new address.  The May 
2004 letter incorrectly informed him that he needed to submit 
new and material evidence in order to reopen his claim for 
service connection for PTSD, which was denied in the April 
2003 rating currently on appeal.  The letter also asked him 
for the full name of the friend whose body he claims he 
discovered when disassembling a helicopter that was shot down 
in Vietnam (see his March 2003 statement (VA Form 21-4138)).  
He responded saying he believed his friend's name was Charlie 
Frazier (see his May 2003 statement (VA Form 21-4138)).  

In June 2004, the RO sent the veteran yet another VCAA 
letter.  This letter correctly provided him with notice of 
the evidence necessary to support his claim for service 
connection for PTSD that was not on record at the time the 
letter was issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The June 2004 VCAA letter also specifically 
requested that he submit any evidence in his possession 
pertaining to this claim.  Thus, the content of this letter 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III).  In this particular case, as discussed above, 
the VCAA notice that was provided prior to the RO's initial 
adjudication of this matter was deficient.  Fully compliant 
VCAA notice was not provided until June 2004 - after the RO's 
initial adjudication in April 2003.  In situations such as 
this, the Court has clarified that where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not necessarily have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
See Mayfield III, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).   

Here, the June 2004 VCAA notice provided the veteran with a 
sufficient opportunity to respond before the August 2004 
statement of the case (SOC), wherein the RO readjudicated his 
claim based on the additional evidence that had been obtained 
since the initial rating decision in question.  Furthermore, 
although deficient, the VCAA notice that was provided to him 
in December 2001 did inform him of the evidence needed to 
support a general claim for service connection.  And in March 
2003, he provided a statement in support of his claim (VA 
Form 21-4138), detailing the events during service which he 
believed caused his PTSD.  He also responded to the May 2004 
VCAA letter by giving the full name of the friend whose body 
he said he discovered.  In response to the June 2004 VCAA 
letter, he submitted two letters in July and August 2004.  As 
mentioned, in October 2006, he testified before the 
undersigned VLJ and also submitted some additional treatment 
records.  He requested that the record be held open for 
60 days to allow him to submit still additional evidence.  In 
December 2006, additional evidence was received and he waived 
initial consideration of this evidence by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c).  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini II, 18 Vet. App. at 
122-24, and Mayfield III, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006); Prickett, 20 Vet. App. at 376.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the June 2004 VCAA notice to the veteran did 
not cite the laws and regulations governing nor describe the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  This 
information was provided in a more recent September 2006 
letter.  Regardless of the adequacy of this notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board considers a question not 
addressed by the RO, the Board must consider whether the 
veteran will be prejudiced thereby).  Since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are rendered moot.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), his personnel records, and 
his VA treatment records.  And, as mentioned, he testified 
before the undersigned VLJ in October 2006.  See 38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV) and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or in 
relative equipoise (i.e., about evenly balanced for and 
against), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is unfavorable, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. at 519.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("[T]he VCAA simply restated 
what existed in section 5107 regarding the benefit-of-the-
doubt doctrine" and does not mandate a discussion of all lay 
evidence of record.)


Legal Analysis

The veteran claims he has PTSD resulting from an incident 
during service in which he discovered the body of his friend 
in a helicopter (see Hr'g. Tr., pg. 3 (October 2006)).  At 
the October 2006 hearing, he said he was a helicopter 
mechanic and, while stationed in Pennsylvania, he was asked 
to disassemble a helicopter that had been shot down in 
Vietnam.  Id.  While performing this task, he discovered that 
a charred body still remained in the cockpit.  Id.  When he 
looked at the dog tag attached to the boot, he saw it was his 
friend, Charlie.  Id.; see also his March 2003 statement and 
July 2004 letter.

The veteran's SMRs are unremarkable for any complaint or 
treatment of a psychiatric condition - including a stress-
related mental illness - keeping in mind that VA did not 
adopt the PTSD nomenclature until 1980, years after his 
military service had ended in 1965.  The report of a June 
1965 physical examination given prior to his separation from 
service indicates his psychiatric evaluation was normal.  His 
personnel records confirm he did not serve in combat or in 
the Republic of Vietnam.  He did serve honorably during the 
Vietnam Era and his military occupational specialty (MOS) was 
aircraft maintenance mechanic while he was stationed in 
Pennsylvania from January to August 1963.  He was then 
transferred to Germany and, in August 1964, his MOS changed 
to cooks helper.  He separated from military service in 
August 1965.

In October 2006, the veteran testified that his psychiatric 
problems began in 1988, and that he has had a variety of 
diagnoses over the years (pgs. 4-5).  The report of a 
December 1987 VA neurological examination indicates the 
doctor believed he had schizophrenia form and bipolar 
symptomatology.  The report of the December 1987 VA 
psychiatric examination indicates he was diagnosed with 
anxiety neurosis, mild, due to an inability to cope with day-
to-day problems.  

The evidence indicates the veteran has been homeless on and 
off over the years, and was hospitalized at a VA facility in 
March and April 2000 for depression and suicidal ideation.  
He said he heard the voice of a friend, Bobby, in his head 
telling him to seek treatment at VA.  He was diagnosed with 
major depressive disorder with psychotic features and a note 
was made to rule out PTSD.  In June 2000, he was readmitted 
for similar symptoms, but also including flashbacks and 
nightmares involving his friend who had died in Vietnam.  He 
was then diagnosed with PTSD, but specific details of his 
stressor were not given.  He was released to a domiciliary in 
July, and remained there until December 2000.

As mentioned, the veteran submitted additional evidence in 
October and December 2006, during and following his hearing.  
This includes copies of VA outpatient treatment (VAOPT) 
records indicating he was diagnosed in September 2004 with 
adjustment disorder with a note to rule out PTSD.  In 
November 2006, he was treated for symptoms involving 
depression and anxiety, but his PTSD screening was 
"negative."

In summary, it is clear the veteran has had a history of 
psychiatric problems since the late 1980s.  It is not 
established, however, that he has a current diagnosis of 
PTSD.  Although he was diagnosed with PTSD when he was 
hospitalized in June and July 2000, more recent records 
indicate diagnoses - instead, of depression and anxiety 
disorders.  The most recent PTSD screening in November 2006 
was "negative," indicating he does not have this condition.  
And it is probatively significant that the screening was 
requested specifically to make this dispositive determination 
- of whether he has PTSD, and the results of the mental 
status evaluation confirmed he does not.  But even assuming 
for the sake of argument that he has a diagnosis of PTSD, 
there still must be credible evidence corroborating his 
alleged stressor in service - to support this diagnosis and 
provide the necessary link to his activity in that capacity 
while on active duty.  

In and of itself, the veteran's contention that he found the 
charred remains of his friend is somewhat improbable.  For 
these events to have occurred as he described them, the 
helicopter was recovered in Vietnam, but the body of a dead 
soldier in the cockpit was overlooked.  It is difficult to 
believe the U.S. military would not look a bit more closely 
for the pilot of a helicopter that was shot down.  Then the 
helicopter was supposedly shipped to his base in Pennsylvania 
where it was unloaded and prepared to be disassembled.  
During this entire process of loading, shipping, and 
unloading the helicopter, no one discovered that a body still 
remained inside.  He has provided the full name of the 
deceased soldier, Charlie Frazier.  According to the Vietnam 
Veterans Memorial website, www.thewall-usa.com, there was a 
soldier by this name who died in South Vietnam in July 1966 - 
almost a year after the veteran separated from military 
service.  So it would have been impossible for him to have 
discovered this body.  While he may sincerely believe these 
events occurred, especially given is reported history of 
auditory and visual hallucinations, there is simply no 
credible evidence corroborating them.

For these reasons and bases, the claim for service connection 
for PTSD must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


